DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Due to invalid claim dependency since claim 4 was canceled, dependent claim 5 of the set of claims submitted 12/22/2021 has been amended as follows:

5. (Currently Amended). The method of claim [[4]] 1, wherein the second resource pool and the fourth resource pool track resources controlled by a first party. 


Allowable Subject Matter
Claims 1, 2, 5-14 and 18-20 are allowed.


The claimed invention was not reasonably found in the prior art. Funds transfer, such as electronic currency transfer is old and well known as evidenced by numerous prior art cited in the record including US Patents US 6,658,568 B1 and US 5,557,518; US Patent Publications US 2003/0208440 A1, US 2010/0287100 A1, US 2017/0132614 A1 and US 2011/0276473 A1; and NPLs Tewari et al. (NPL 2003, cited as reference 11 on IDS filed 12/22/2021), Mampaey (NPL 2011, cited as reference 10 on IDS filed 12/22/2021) and Stellar.org (NPL 2015, cited as references 3 and 7 on IDS filed 12/22/2021); Distributed ledger technology, such as registers on blockchain ledgers is old and well known as evidenced by numerous prior art cited in the record including US Patents US 9,892,460, US 10,282,711 B2 and US 11,170,351 B1; US Patent Publications US 2015/0220928 A1, US 2017/0091750 A1 and US 2017/0187535 A1; and NPL Apeltsin (NPL 2014, cited as reference 18 on IDS filed 12/22/2021); digital signature verification, such as verifying a message signed with the cryptographic private key using a cryptographic public key is old and well known as evidenced by numerous prior art cited in the record including US Patent US 5,892,900; US Patent Publications US 2015/0295720 A1, US 2016/0234026 A1, US 2016/0321751 A1 and US 2016/0342976 A1; and NPL Katz (NPL 2010, cited as reference "U" in the PTO-892 dated 06/24/2021).
The cited prior art, however, does not teach or suggest, alone or in combination: “responsive to receiving, by the computing device, the message that fulfills the condition on the hold, receiving the instruction to execute the transfer, and successfully verifying the message using the cryptographic public key, releasing, by the computing device, the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                                                        

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685